FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 1               Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 1 of 23 NYSCEF: 04/25/2019
                                                                                  RECEIVED




           SUPREME.COURT                                 OF THE            STATE           OF     NEW YORK
           COUNTY                 OF NEW                 YORK
           -------               - - --      ---------                 -----          - ----------                      - -   X
           In the      Matter          of the        Inquiry          by    LETITIA             JAMES.                        :

           Attorney             General           of the      State        of New         York.
                                                                                                                              :

                                                          Petitioner.


           Pursuant            to Article          23-A        of the          New     York       General
                                                                                                                              :        Index      No.:
           Business             Law       in regard           to the       acts     and    practices            of

                                                                                                                              :

           iFINEX              INC..      BFXNA               INC..        BFXWW              INC.,                              .
           TETHER                HOLDINGS                     LIMITED.               TETHER
           OPERATIONS                        LIMITED,                 TETHER              LIMITED.                            .
           TETHER                INTERNATIONAL                              LIMITED.

                                                                                                                                 :
                                                           Respondents,
           in promoting                the      issuance.          distribution.              exchange,                          :
           advertisement.                 negotiation.                purchase.           investment             advice
           or sale       of securities              or commodities                    in or from             New
           York       State.
           -------------------------------                                                             ---       ----         x


                                       AFFIRMATION                          OF       BRIAN            M.     WHITEHURST                                IN    SUPPORT             OF
                                 OAG's            EX PARTE                  APPLICATION                          FOR          AN        ORDER                PURSUANT               TO
                                                                           GENERAL                   BUSINESS                 LAW             §354



                          BRIAN              M.     WHITEHURST.                        hereby         affirms.          under           penalty          of perjury.         as follows:


                          l.              I am       an Assistant               Attorney          General            in the          Office       of     Letitia        James.   Attorney

                                                                                    ("OAG"
           General          of the        State          of New        York                          or "Attorney                    General").             and    am     an attorney       admitted


            to practice            before         the     courts       of this       State.       I am       familiar            with      the     facts      and       circumstances         of


            OAG's          investigation                 of   iFinex        Inc..     BFXNA             Inc..        BFXWW                Inc.     (collectively.            "Bitfinex").


            Tether       Holdings               Limited,           Tether         Operations           Limited.           Tether              Limited.            and   Tether    International


                                                          "Tether,"
            Limited            (collectively,                                  and    together          with         Bittinex.           "Respondents").




                                                                                                     1 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 1               Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 2 of 23 NYSCEF: 04/25/2019
                                                                                  RECEIVED




                           2.               I submit          this     affirmation.                 along      with      exhibits.            based        on personal            knowledge.               the


           examination                 of    records          and     documents                contained              in the       files      of OAG.           and      in certain       matters           upon


            information              and      belief.


                           3.               This      affimlation               is submitted                in support          of OAG's                er par/e         application            for     relief


           pursuant             to General            Business             Law       ("GBL")                § 354.


                           4.               OAG         has determined                  to commence                     an action             against         Respondents             pursuant           to the


            Martin         Act.    GBL             § 352       et seq.


                           5.               OAG         seeks        an Order          pursuant               to GBL           § 354        directing           Respondents             to produce


           documents.              records            and      information              which           are     material           and        necessary          to OAG's            ongoing


            investigation.


                           6.               Additionally.                  OAG       seeks          an Order           granting            preliminary             injunctive          relief     pursuant


            to GBL          § 354           pending           the    completion               of OAG's                investigation.              in order         to maintain           the s/a/us


            quo      and     avoid          continuing               and    future      harm           to New           York        investors.


            Respondents


                           7.               Respondent                iFinex         Inc.     is incorporated                  in the         British         Virgin      islands.       with         offices


            or operations               in London,                  Hong        Kong        and       Taipei.         and      other        locations          worldwide.


                           8.                Respondents                BFXNA                Inc.     and      BFXW         W       Inc.       are wholly-owned                   subsidiaries              of


            iFinex         Inc..     and      are     also      incorporated                 in the         British       Virgin           Islands.           Based      on     information


            provided            by counsel              for     Respondents.                  BFXNA              contracts             with      clients        based      in the      United           States.



            including             New        York.          Based          on    information                provided           by counsel               for    Respondents.              BFXW            W


            contracts           with        non-U.S.            clients.


                           9.                BFXNA             is registered                with      the     United        States          Department                 of the    Treasury             Financial


            Crimes          Enforcement                  Network            as a money                 transmitter.




                                                                                                       2 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 1           Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 3 of 23 NYSCEF: 04/25/2019
                                                                              RECEIVED




                          10.           Based         on      information              provided           to OAG                by     Respondents.                  iFinex.       BFXNA.             and


           BFXWW                are operated            by     the    same        small           group        of executives                and       employees.                 Together.        the

                                                                                                  "Bitfinex"
           entities       operate        an online             platform          called                                 for      exchanging              and         trading       virtual      currency.


           For     ease     of    reference.           and      unless         otherwise             noted,          this       Affirmation            will        refer       to iFinex.       BFXNA.

                                                                     "Bitfinex."
           and     BFXW           W    collectively             as


                          I 1.          Bitfinex           is not      licensed           by the        New          York         Department                of     Financial         Services           to


           engage         in virtual         currency           business           activity           in New           York.


                          12.           In 2016,           BFXNA             consented               to entry          of an Order                 Instituting             Proceedings           with        the



           Commodity                Futures          Trading         Commission.                     resolving              an investigation                  into     BFXNA            (and     with            to


           respect        activities         prior      to January             2015,         iFinex)           in connection                  with      its operation              of the      Bitfinex



           trading        platform.          concerning              violations              of     Sections           6(c)       and     6(d)       of the       Commodity                  Exchange


           Act.        A copy        of that         Order       is attached             hereto         as Exhibit               A.


                          13.           Based         on      information               provided           to OAG                by     Respondents.                 Tether        Holdings


            Limited,        incorporated                in the       British       Virgin            Islands,          is the          holding       company               of Tether          Limited.


            Tether        Operations            Limited          and      Tether          International                 Limited.            all    of which            are      believed       to be


            incorporated               in Hong         Kong.          Based        on        information               provided             to OAG            by      Respondents.              Tether


            Operations             Limited           is responsible              for     processing                 Tether's            U.S.-based            investors.            Based        on


            information             provided           to OAG           by      Respondents.                   Tether           International               Limited            is responsible              for



            processing            Tether's           non-U.S.          based           investors.              For    ease        of     reference.           and      unless       otherwise              noted.


            this     Affirmation             will     refer      to Tether             Holdings           Limited.               Tether          Limited.          Tether        Operations


                                                                                                                            "
            Limited         and     Tether          International              Limited             as "Tether


                           14.           Tether         is not       licensed           by    the     New           York         Department             of       Financial         Services           to


            engage         in virtual         currency           business          activity            in New           York




                                                                                                                3




                                                                                                     3 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 1              Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 4 of 23 NYSCEF: 04/25/2019
                                                                                 RECEIVED




                          15.              Based         on      information               provided             to OAG            by     Respondents.              the      Tether          entities         are


           owned         and        operated            by the         same        small       group           of executives              and       employees            who          operate           Bitfinex.


           Bitfinex           and       Tether         have       several          dozen        additional               employees             around       the     world.             OAG         has reason


           to believe            that     certain         of those          individuals               are.      or have           been.       located       in New            York.


                          16.              Based          on     information               provided             to OAG             by    Respondents.               Tether            is majority-


           owned         by an entity                  named           DigFinex            Inc..     which           is also       the    majority          owner          of     iFinex.


                          17.              According               to documents                    and     information                 provided         to OAG           by       Respondents.                   at


           various        times          in 2017          and       2018        both       Bitfinex            and       Tether         maintained          accounts              at two          New       York-



           based        commercial                 banks.         Signature             Bank         and       Metropolitan                  Commercial             Bank.


           The        Bitfinex           Tradine               Platform

                                                               currencies,"                                                                             "cryptocurrencies."
                          18.              "Virtual                                     also        commonly                referred          to as                                                are digital


           units       that      are    used       as a medium                  of exchange                   or form        of digitally-stored                   value.          To     date.         nearly


           two        thousand           virtual         currencies             have       been          created          and     are traded          around         the        world.         The       most-



           well       known            virtual         currency           is bitcoin,          which           is also       the       most     widely-traded                   and      highly         valued


           virtual       currency.


                           19.             Virtual         currencies              are widely                 traded       and     exchanged             online       through              various          trading

                                                                                                               "exchanges."
           platforms,             which          often         refer     to themselves                   as                                   These      trading         platforms              perform               a


            function          akin       to traditional                 stock      or commodities                        exchanges            by matching             buyers             and      sellers        of


            virtual       currency.               The      platforms            also       perform             functions           akin       to traditional             broker-dealers.                    transfer


           agents.        or clearing               firms.        and      many         platforms               also      hold      client      cash     deposits.               There         are now           at


            least      130 different               trading             platforms           available            to exchange               virtual       currencies              worldwide.                  Unlike


           traditional            stock          and     commodities                 exchanges.                 virtual         currency          trading      platforms                 now       in


           operation             have       not        registered          under        state       or federal             securities          or commodities                     laws.        Nor       are there




                                                                                                                     4




                                                                                                          4 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                       INDEX NO. 450545/2019
NYSCEF DOC. NO. 1                 Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 5 of 23 NYSCEF: 04/25/2019
                                                                                    RECEIVED




           generally              applied          standards          for     operations.                 disclosures.                 surveillance.                 or other           investor


           protections.


                            20.              The      New         York       Department                   of      Financial             Services           has       promulgated                  regulations



           regarding              the     conducting               of virtual         currency                 business            activity            in New          York.


                            21.              Bitfinex           operates         a virtual              currency             trading           platform.              Investors            access         the


           Bittinex           trading          platform            and      place      orders             through            its website,               available            at www.bitfinex.com.


                            22.              Over        ninety       virtual       currencies                   are     listed        for     trading         on the         Bittinex            platform.


                                  prominent              virtual         currencies              like     bitcoin            and      ether.         as well          as a host           of other          less-
           including


           prominent               and       thinly-traded                symbols.               Bitfinex              earns       money             by.   among             other       things.          charging


           investors              a fee      for    trades         made       on    its platform.                      Bitfinex           also       provides           users          with     the      ability       to


           store      their        virtual         currency           and       transfer          their          holdings           to a different               trading           platform.


                            23.              Bitfinex           is one       of the        relatively              few       virtual           currency          trading           platforms              that     allows


                                                                                                        "fiat"
           traders          to deposit             and      withdraw             so-called                             currency.              including              U.S.     dollars,          euros.        pounds.


           and       yen.         Traders           using       the      Bitfinex          platform               can       deposit          dollars          with     Bitfinex.              convert         them          to


           virtual          currency           at the       rates        offered       by        Bitfinex,              trade       the      virtual       currency               they        have     purchased.


           convert           their       virtual         currency           holdings             back          into      dollars,            and     withdraw               the    funds.            It is important


           that      Bitfinex            has       sufficient         U.S.       dollar          deposits              on    hand         to fill      withdrawal                 orders        submitted              by


           traders.


                            24.              OAG's           investigation                 has determined                       that,        prior      to August             2017.           Bitfinex           had    few


           or no restrictions                      on who          could        access           their         trading         platform,               meaning          that       New         York-based


            investors             were       able       to create          accounts,             fund          them         with        U.S.       dollars,          convert           into     virtual          currency.


            trade,      and        withdraw              funds.          In August               2017.           Bitfinex          announced                  it would            no     longer        permit          U.S.-



            based       individual                 investors          to access            the     trading             platform,             but       U.S.-based             business             entities         were




                                                                                                                        5




                                                                                                           5 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 6 of 23 NYSCEF: 04/25/2019
                                                                                RECEIVED




           still     permitted         to trade.        In August               2018,         Bitfinex's              ostensible                exclusion          of     U.S.-based              individual


            investors         expanded          to include              all     U.S.-based             entities,           except           those       entities          or organizations                  that


           maintained             an incorporation                    address        outside           of the         United            States.         Those           investors          are known               as

                                                                               "ECPs."
            Eligible        Contract          Participants.              or                         OAG            has reason              to believe           that       several         U.S.     and      New


            York-based             ECPs       continue           to transact              on    the        Bitfinex         trading             platform.


                         25.           OAG         has reason                 to believe            that     Bitfinex           still      allows         New       York-based               individual


            investors          to deposit.        trade,       and       withdraw              virtual         currencies.                and       engage          in other         transactions.                on


           the     Bitfinex        trading       platfonn.


           Tether


                         26.           The      primary          function            of Tether               the      company              is as the          issuer       of a virtual            currency

                                 "tether."
           also      called


                         27.           Tether         is listed         on at least            several             dozen        virtual           currency          trading          platforms            around

                                                                                    "USDT."
           the     world,        trading       under       the    symbol


                         28.           Unlike          most      virtual          currencies.               the     market              price      of   which           fluctuates         as they          are

                                                                                                                      "tether"                                          "stablecoin."
            exchanged            on trading           platforms               around          the    world,                               is a so-called                                           a term         that


            is used      to describe            a virtual        currency              that     is always              supposed                 to have       the       same     real-dollar              value.

           "Stablecoins"
                                       have      characteristics                 of securities                and       commodities.                     In the         case   of tethers,            one


            tether      is always          supposed           to be valued                at one           U.S.       dollar.


                         29.           According              to public            statements                made         by Tether,               one       use    for     tethers        is to allow


            traders      to quickly           enter      and      exit        positions             in other          virtual       currencies,               at a stable            and    predictable


            price.      Since       one      tether      is always              (supposed              to be)         equal       to one           U.S.      dollar.        traders        can      use


            tethers      to trade          between         different            virtual        currencies,               or across               different         trading       platforms.               with


            minimal           short-term         price        risk.




                                                                                                               6




                                                                                                     6 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                  INDEX NO. 450545/2019
NYSCEF DOC. NO. 1              Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 7 of 23 NYSCEF: 04/25/2019
                                                                                 RECEIVED




                         30.              In order           to signal             to the       market           that        each        tether      held      by     investors            is equal        to one


            U.S.     dollar.         Tether       has        long      represented                  that       for     every         outstanding              tether        issued        and     trading          in


           the      market,        the    company                 itself      holds         one      U.S.        dollar           in reserve.


                         31.              Prior     to late           February              2019.          Tether           represented              that      every        outstanding             tether         was

           "backed"
                               by.     and     thus         should          be valued               at. one          U.S.         dollar.         Tether        represented              to investors              that



           "Every        tether          is always            backed              1-to-1.       by     traditional                currency           held      in our          reserves.         So        I USDT

                                                                  USD."
            is always          equivalent              to     l                     An      archived             copy         of Tether's             website.            www.tether.to.                   from



            February           19. 2019           is attached                hereto          as Exhibit                B.


                         32.              By      March           4, 2019,            Tether          changed                its disclosure,                representing             that      "[elvery           tether


            is always          100%          backed           by our          reserves.              which           include          traditional             currency           and      cash     equivalents


            and.     from      time       to time.           may           include          other      assets           and       receivables               from       loans        made        by Tether           to


            third     parties,         which       may            include          affiliated           entities            (collectively.                 'reserves').             Every        tether      is also

                                                                                                                                                                          USD."
            1-to-1      pegged           to the        dollar,         so     1 USDT               is always                valued          by Tether          at 1                       An     archived           copy


            of Tether's            website,           www.tether.to,                        from      March             4. 2019             is attached            hereto       as Exhibit            C.


                         33.              Tether            represents             to investors                 that        any     holder        of tethers             can    redeem           them       from


            Tether       the     company              at the         rate     of one          U.S.         dollar.


                         34.              Tether            maintains              complete             control             over      the     issuance             of new        tethers.         Counsel           for


            Respondents                has represented                      to OAG            that         issuances              of new          tether      occur         when         an investor          has


            requested            to purchase                tethers         by depositing                   U.S.        dollars          with       Tether         the    company.              or by



            depositing            U.S.       dollars          with         a trading          platform               that      is authorized                to accept           dollar      deposits          in


            exchange             for   tethers.


                         35.              Tether            are one          of    the      most       prominent                   and      widely-traded                 virtual        currencies.



            According             to Tether's               website,              over      2.6      billion           tethers        are outstanding                    and     traded         in the      market.




                                                                                                                        7




                                                                                                           7 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                            INDEX NO. 450545/2019
NYSCEF DOC. NO. 1                Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 8 of 23 NYSCEF: 04/25/2019
                                                                                   RECEIVED




                            36.             Until       November             2017,        tethers         were        available          for       purchase            directly         from       the


           Tether           website          by     New       York        investors.


                            37.             From           November             2017     to December                  2018,          purchases            of tether           could       be made            only


           via      the     Bitfinex             trading      platform.           OAG          has reason              to believe             that.     during         this     time,      New           York


           investors             could       and       did    use the        Bitfinex          trading        platform               to purchase,              sell,    and       exchange            tethers


           on the          Bitfinex          platform.


                            38.             According              to counsel           the     Respondents,                  as of      December                2018.         investors           were      once


           again          able       to purchase             tethers      directly           from       the   Tether          website.


                            39.             New        York        investors           may      still    trade        tethers         on several           virtual         currency            trading


           platforms               that    are      licensed         to do      business             in New          York.         OAG          has     reason         to believe           that      certain


            ECPs          with       operations              in New        York        can     redeem            tether      for      dollars         directly         from       Tether.


           Commencement                            of OAG's              Investigation


                            40.             OAG            commenced              an investigation                   of    Bitfinex           and      Tether          in 2018.


                            41.             As      part     of    its investigation,                OAG          sought          documents              and       information              from         third-



            party         entities        (for      example,           banks      and        audit      firms)        that       were        believed          to have          previously


            performed                services          for    Bitfinex          and    Tether.


                             42.             Having          learned        of OAG's                communication                     with      those      entities,           counsel         for       Bitfinex


            and      Tether            affirmatively              contacted            OAG          on November                  3, 2018           to discuss           the     investigation.


            Counsel              - the      law      firms        Morgan,         Lewis         & Bockius                 LLP,        located         in New           York,       and      Steptoe          &


            Johnson              LLP,       located          in Washington,                  D.C.       -- informed              OAG          that               represented               Bitfinex          and
                                                                                                                                                       they


            Tether          jointly.


                             43.            On       November             2I,     2018        counsel         for      Bitfinex          and       Tether,         and        attorneys         for      OAG.


            discussed              the     investigation.                Counsel          indicated           that        Bitfinex           and      Tether       would          provide




                                                                                                                 8




                                                                                                        8 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 1              Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 Page 9 of 23 NYSCEF: 04/25/2019
                                                                                 RECEIVED




           documents             and      information                to OAG.             Subsequently,                 counsel          requested                that    OAG           issue


           subpoenas             for    sought-after                material.           Neither          Bitfinex        nor         Tether         are registered               for     service          of


           process        in New          York.           Counsel           agreed          to accept         service          of the         subpoenas.                via    email.         on      behalf          of


           their     clients.


                         44.             On      November               27.      2018.       OAG         served        subpoenas                   pursuant           to Article            23-A        of the


           General        Business               Law      (the      Martin         Act),       Executive             Law        § 63(12).             and     Civil       Practice            Law        and


           Rules        §2302(a)          on      Bitfinex           and      Tether.         seeking         documents                and         information.               Counsel            accepted


           service       of the        subpoenas              via     email.


                         45.             A copy           of OAG's               subpoena            to Bitfinex              is attached             hereto          as Exhibit            D.        A copy          of


           OAG's         subpoena                to Tether           is attached            hereto       as Exhibit             E.     The         requests           in the     subpoenas                are


           identical.


                         46.             On       November              30,      2018.        counsel         for     Bittinex          and         Tether        accepted             services          of the


           subpoenas             via    email.         and       shortly         thereafter          began          producing           certain             documents              in response


           thereto.


                         47.             On       December              21,      2018,       OAG         requested             a meeting              with       counsel         for        Bitfinex            and


           Tether        to take        place       in early-to-mid                   January         2019.         to discuss           various             issues       related           to the


            investigation.               Counsel           counter-proposed                       a meeting            in February                  2019      - almost           two        months             later.


           To      accommodate                   them.       a meeting             was      held      on    February             21,    the        details        of which           will        be


           discussed            below.


            Bitfinex         and       Tether's           Troubled                Banking            Relationships


                         48.             Because             Bitfinex           and      Tether       allow         clients       to deposit               and     withdraw             U.S.          dollars         in


            exchange            for    virtual         currency,           the     companies               hold      large      sums          of     U.S.     dollars.         and      must          maintain


            relationships              with       banks       that      can      reliably         hold      the     funds        and     process             client      deposits            and




                                                                                                              9




                                                                                                     9 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                 INDEX NO. 450545/2019
NYSCEF DOC. NO. 1           Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                10 of 23 NYSCEF: 04/25/2019




           withdrawals,               including            banks          that    can      operate        in the        United              States      and       will     service          U.S.


           individuals.

                                                                                                                     Respondents'
                           49.          As       explained               to OAG          attorneys         by                                        counsel.            many       U.S.         banks         and


           other      financial          institutions              will     not     do     business          with       unregulated                  or off-shore                companies               that    deal


           in virtual            currencies.


                           50.          According                 to documents               provided             to OAG               by      Respondents.                 and     as explained                 to

                                                  Respondents'
           OAG         attorneys          by                                     counsel.        Bitfinex            and         Tether         have       had      a succession                  of


           unsuccessful               banking           relationships               around         the     world           over        the     past     several           years.          Prior        to 2017.


           Bitfinex          and      Tether       had       used         several        Taiwan-based                  banks           to make           and       receive         wire       transfers           to


           fulfill     client        orders       for      U.S.      dollars.        and     for     other        purposes.                  Wells       Fargo           acted     as the


           correspondent                bank.           In March            2017.        Wells          Fargo        elected           to no longer               process           U.S.      dollar        wire


           transfers         from       Bittinex           and       Tether         accounts,           forcing            the     companies               to quickly              find     alternative


           arrangements.


                           51.           In a subsequent                    lawsuit.         Bitfinex           and        Tether           alleged        that      Wells         Fargo          s decision

                                                                                            business."
           "presented              an existential             threat        to their                                 and      that      if Bitfinex             and       Tether          "could         not    remit

                                                                                                                                                                                            crippled."
           to customers               U.S.       dollars          that     belong        to their        customers.                  [their]      business               would       be                               A


           copy       of    the     Bitfinex's           complaint               against       Wells         Fargo            is attached             hereto        as Exhibit              F.


                           52.           The       lawsuit          was      withdrawn               shortly          after       filing.


                           53.           According                to documents                provided            to OAG               by      Respondents.                 and      as explained                to

                                                  Respondents'
            OAG        attorneys          by                                     counsel,          by    September                 2017         Bitfinex          and       Tether          were        using         a


            Puerto         Rico-based             entity      named              Noble       Bank        International                  ("Noble")               to handle           their        accounts.


            Noble          Bank       International               was      a subsidiary              of a New              York-based                  entity       named           Noble          Markets


            LLC.




                                                                                                                10




                                                                                                   10 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                 11 of 23 NYSCEF: 04/25/2019




                           54.          According                     to documents                 provided             to OAG.              Respondents            ended            their    banking


           relationship             with         Noble          in October              2018.         As      explained              to OAG           attorneys           by    Respondents



           counsel,          Bitfinex            and        Tether        closed         their       accounts              with      Noble        due     to low-interest                rates         and      a lack


           of capacity             to process               a high        volume            of wire           transfers           to clients,         among         other       reasons.


                           55.          As        of early            2019,        Noble          appears          to no          longer       be in operation.


                           56.             In November                    2018.         Tether        announced                   publicly        that     it had        "established               a banking

                                                                                                  Limited."
           relationship             with         Deltec          Bank         & Trust                                   with       headquarters               in the      Bahamas.                 In that


           announcement,                     Tether            also     represented               that     "USDT               in the       market        are    fully      backed           by        US    dollars

                                                                                            accounts."
           that     are safely          deposited                in our          bank                                 A copy          of Tether           s announcement                      is attached


           hereto       as Exhibit               G.


                           57.             However,               at no point               known          to OAG              has     Bitfinex          or Tether          disclosed              to clients

                                                                                                     processors"
           that     they     have       used           third      party       "payment                                            to handle          client      withdrawals,                nor       have      they

                                                                                 processors"
           disclosed             who    those           "payment                                          are.


                           58.             According                  to counsel            for     Bitfinex            and       Tether.       in 20I4          Bitfinex        began             a



           relationship              with        a (believed              to be)        Panamanian                    entity       called       Crypto          Capital        Corp.         (Crypto

                                                                                                     processors."
           Capital")             to act as one                 of their       "payment                                             According             to documents                  provided             to OAG



            by    Respondents.                   by    2018           Bitfinex          had       placed         over       one      billion      dollars        of co-mingled                    customer


           and      corporate           funds           with      Crypto           Capital.


                           59.             As     explained               to OAG              attorneys           by       Respondents                 counsel.          no contract               or similar


            written        agreement                  was      ever      entered         into       between             Crypto          Capital          and     Bitfinex        or Tether.

                                                                                                                           Respondents·
                           60.              As    explained               to OAG              attorneys           by                                   counsel.           Bitlinex           and       Tether

                                                                                                                                     processors"
            have      also       used       a number              of other          third         party       "payment                                        to handle         client        withdrawal


            requests.            including            various           companies                 owned          by     Bitfinex/Tether                  executives.           as well             as other




                                                                                                                      11




                                                                                                          11 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 1             Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                  12 of 23 NYSCEF: 04/25/2019




           "friends"
                               of     Bitfinex            - meaning.                 human                        friends           of    Bitfinex          employees               that      were                         to
                                                                                                       being                                                                                            willing


           use their          bank         accounts              to transfer             money           to Bitfinex            clients            who       had     requested             withdrawals.


                         61.               OAG           believes             that      Bitfinex           required           the        services          of third-party             payment


           processors               like     Crypto            Capital            because.             at the     time.       Bitfinex             had      no reliable          bank         that     could          or


           would        work          with        it.


           Bitfinex           Struggles                 to Fill         Client         Withdrawal                   Requests               Due        to Crypto              Capital's              Loss       or
           Theft       of Approximately                               $850        Million


                         62.               Documents                    provided             to   OAG           demonstrate                 that      by mid-2018.                  Bifinex          was       having

                                                                                  clients'
           extreme            difficulty            honoring               its                     requests             to withrdaw                their     money           from      the     trading


           platform.            because            Crypto              Capital.         which           held      all    or almost              all   of    Bitfinex's          funds.         refused           to


           process           customer             withdrawal                  requests.            and      refused           or was            unable       to return         any         funds       to Bitfinex.


                         63.               In communication                             logs      produced              to OAG             covering           the    period          of April          2018         to



           early       2019,         a senior            Bitfinex             executive            ("Merlin")                repeatedly               beseeched          an individual                  at Crypto


           Capital           ("Oz")          to return               Bitfinex's           funds.          For      example.               in August           2018.       the       senior          Bitfinex


           executive             made         clear           that     lack       of access            to the      money            held        by    Crypto         Capital          made           it impossible


           for     Bitfinex           to honor            its client              s withdrawal                  requests:


            Merlin.[15.08.18    11:46]
            Hey Oz. sorry to bother you every day. is there any way to move al least 100M to either                                                                   j We are swing massive withdraw als :uid we
            arc not able to lace them anymore unless we can transfer some money out ofcryptocapital
            Merlin.|l5.08.18   11:471
            I understand some of the funds arc heing held by                                                      but what about the rest?
            Merlin. [ I5.08.18 11:481
            under nonnal circumstances I wouldn't bother you ( I never did so far) but this is a quite special situatmn and I need your help. th;mks


                         64.                 In early           October              2018.        rumors          began        circulating                 online      that     Bitfinex             was       close       to



            insolvency,               as numerous                     clients        reported            that     they       had         been      unable       to withdraw                 their      money


            from       the     Bitfinex            trading             platform.             On        October           7. 2018.           Bitfinex          published             a notice          to investors



            ensuring           them        that         the     company               was        not     insolvent.           and        that      rumors          to that     effect         were       "a targeted

                                                                                     fiction."
            campaign             based         on       nothing            but                           The      notice        continued:


                                                                                                                        12




                                                                                                           12 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                  INDEX NO. 450545/2019
NYSCEF DOC. NO. 1           Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                13 of 23 NYSCEF: 04/25/2019




                                           [W]e        do not           entirely       understand               the       arguments              that      purport              to show

                                           us to be insolvent                      without           providing             any        explanation                about          why...


                                           [V]erified              Bitfinex          users       can        freely        withdraw              Euros.        Japanese              Yen,
                                           Pounds            Sterling,          and     U.S.         Dollars.             Complications                   continue              to exist

                                           for     us in the            domain         of     flat     transactions                as they          do     for      most         crypto-

                                           currency            related         organizations...


                                           Stories           and        allegations             currently             circulating               mentioning                 an      entity
                                           called        Noble           Bank       have        no     impact             on    our     operations.               survivability.

                                           or solvency.


           A copy          of    Bitfinex           s October              7, 2018          notice          to investors               is attached           hereto          as Exhibit            H.


                          65.              Similarly,              on    October            15. 2018.            Bitfinex             published            a notice             to the      market         stating


           that    "it     is important                for    us to clarify             that:         All     cryptocurrency                        and      fiat     withdrawals                   are.    and


           have      been.         processing                as usual         without           the     slightest              interference              . . . All       flat      (USD.          GBP.      JPY,

                                                                                                                                 usual."
            EUR)         withdrawals                   are processing.                 and       have        been.         as                    (emphasis               in original).              A copy           of


            Bitfinex's           October            15. 20I8              notice       is attached              hereto          as Exhibit           1.


                           66.              That       was      untrue.            Documents                 provided             to OAG            by     Respondents                     show     that    during


           this    time,         Bitfinex          was       having           severe         problems            processing                client        withdrawals.                    The      very     same



           day     as the         notice         to the       market          set forth          above.         October                15. 2018.           the      senior         Bitfinex        executive



            ("Merlin")             wrote         the     following             to his contact                 at Crypto               Capital       ("CCC"):


             Merlin. [15.10.18 09:53|
             t havebeen tclling you sinec a while
             \(erlin. { l 5 10.1809:53]
             too many widiasw als waiting for a long tutte
             Merlin. [ 15.10.1809 54|
             is therc an3 way wc eanget money lrom you? Tedicr ay any other lorm? Apart w ith eryptocapital wc arc runnmy low in cashrom es
             Merlin. |15 10 1809 54|
             pleasehelp
             CCC. [ 15.10.1809:54|
             I know. We are following the banks we postas many aswe eanand let them prceessas much asposs:.bleaccording to them . l·xemime u e pushthem
             thcy pushbacLwith aecountelosurewithout iason
             Merlin. [ 15.10 1809:55)
             dozensof peoplearenow w atting for a withdrawal out of eryptucapital


                           ***




                                                                                                                     13




                                                                                                       13 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                           INDEX NO. 450545/2019
NYSCEF DOC. NO. 1               Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                    14 of 23 NYSCEF: 04/25/2019




            Merlin.115.10.18               10:01|
            I need to provide             customers         with    precise       answers        at this point.    can't just    kick     the ean a httic        more
            Merlin.[15.10.18               10:02)
            the intemational             l mean
            CCC.          [15.10
                           18 10:021
            I will
                 keep  you   posted here
            CCC. [15.10.18    10:02]
            On the process             of all international           payments          .
            Merlin.{l5.10.l8                  10:02]
            please understand                 all this could       be extremely             dangerous       for everybody.      the entire       crypto     communily
            Merlin,         (15.10.18      l0:03]
            BTC       could        tank to below          1k if we don1 act quickly


                            67.          Documents             provided           to OAG           by   Respondents             also     demonstrate             that    the     loss    of


           funds          continued           to threaten          Bitfinex's          ability      to uphold       its obligations              to its investors              through        the


           end       of    2018.       Over       the     course      of     several         months      in late    2018,       the     senior     executive            at Bitfinex


           wrote          the     following        to his contact               at Crypto         Capital:


             Merlin.            [ 17.10.18       22:28]
             Oz I need             urgently  some funds
             Merlin.            [ 17.10. 18 22:28 j
             either         Tethers      or I'SD,         we need          at least     100.\I     within      the next      week
             Merlin.[17.10.18                    22:29]
             the situation             looks      bad. we have             more       than     500 w ithdraw        als pending          and they         keep    coming          in


            Merim.   [I8.10.1808:34]
            sorry to be pushy but ean you try sendig somethmg already today

            Merlm.[18.10.1808:35|
            we haveabout             4003mall      wues pendmy. the total amount is only 5NL but w c have to send them out quickly. people are enraged


             Merlin.[ 18.10.1808:38|
             too much money     is trapped                     w ith you          and n e are currently             n alking        on a ven        thm     crust       of tec




                                                                                                        14




                                                                                                 14 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 1           Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                15 of 23 NYSCEF: 04/25/2019




            Merlin.[15.1l.18  16:l4|
            Ihope you will be able to send something big pretty soon. the situation is not looking pond
            CCC.[ 15.I1.18 16:17]
            We are pushmg everyday. The preuous KNF from Poland just resigned over scandal of shaking dmin banks ..
            CCC.[15.11.18   16.17]
            So it's sen good for us to get funds n:lease asap
            CCC.[15     ll.18 16.17)
            https:.businessinsider.com.pl               wiadnmosei marem-pachueli-now vm-po-szefa-
                                                                          source-
            knf wxstIn5?pushmedia-9a5a6f½3b75dee&utm                               pu.shSourec&utm campaign-pushrampaign&utm                                      medium       push51uhum
            Merlin. [15 ll.18    16:19j
                                          Poland.'
            any realistic estiniate about
            Merlin.[ 15 1I.1R I6:20)
            it was july when you told me for the first time d was lo beexpected any time
            Merlin.115.11.18     16:20)



            Morlin. [21.l1.18 09:271
            please update me about the situation.                            w e have serious      problems       it ne don't get some funds from you w itlain this u eek

            Merlin.[27.11.18      15:18]
            I wish     we had some clarity.                 its always        very difficult     to tell our customers         something      real and this fuels the unceriamt             y


            Merlin.[28.1l.18    10.521
            we are at the end ofthe month and you haven't been sending out one wire. even I usd for the whole month
            Merlin.[28.I   l.1R 10.54|
            [ Photo ]
            Merlin. [28.11.18 10:55|
            I think you should stop playing and tell me the tmth about w hat is going on
            Merlin.|28   11.18 10:56|
            I ani not your enemy. I am here to help you and have been very patient so far.but tou need to cut the crap and tell me what is going on


                           68.             According             to documents             provided        to OAG        by     Respondents,            and     based      on


           statements             made        by      counsel         for    Respondents           to OAG         attorneys.      an individual               at Crypto        Capital


           told      the    senior         Bitfinex         executive           the   reason      that    funds     totaling     $851      million       could      not    be


            returned        to Bitfinex               was     because          the    funds      were    seized     by governmental               authorities           in Portugal.


            Poland,         and      the     United         States.         Based      on statements             made    by counsel         for   Respondents              to OAG


            attorneys,           Respondents                do    not       believe     Crypto       Capital's      representations             that    the    funds      have     been


            seized.


                           69.             According             to documents             provided            to OAG     by    Respondents.            and      based     on


            statements            made        by      counsel         for     Respondents          to OAG         attorneys,       the   $85I        million      remains


            inaccessible             to Bitfinex.




                                                                                                         15




                                                                                               15 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 1          Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                               16 of 23 NYSCEF: 04/25/2019




                         70.             Bitfinex           has not          publicly          disclosed            the     loss      of funds.


                         71.                                     to Respondents.                     the    funds         placed          with      Crypto           Capital          include         co-
                                         According


           mingled         client        and       Bitfinex         corporate            funds.            For    example.              documents                  produced            to OAG           by the


           Respondents                 show        at least        $23       million          of those          funds       appear           to be from             just        one    New       York-



           based       Bitfinex          client.


           Bitfinex        and          Tether          Have        Engaged              in     Undisclosed,                    Conflicted             Transactio
           to Cover            Bitfinex's             Losses          by     Transferring                   Money             Out      of Tether's                 Reserve             Funds


                         72.             In an in-person                    meeting           on     February             21,     2019.        counsel            for     Bitfinex         and     Tether


           explained           that,      in order          to make           up for          the    apparent           loss        of $851           million           to Crypto          Capital.


           Bitfinex        and      Tether          were         in the       process          of contemplating                       a transaction                that      would        permit


            Bitfinex       to draw             upon        Tether's          cash       reserves           on an as-needed                       basis.

                                                                                                                                                                   credit"
                         73.             As      described            by counsel.                Bitfinex         would            take      a "line         of                   of $600          to $700


           million        on the         reserve           funds      backing           tethers.            Counsel             did    not       suggest          what.         if any.     benefit          would


           accrue        to Tether.            or holders             of tethers,             from     this      transaction.                 Nor      did        counsel         suggest        that       this


           transaction            would          be disclosed                to the      public.           including             investors            trading           on the        Bitfinex        platform


           or holders           of tether.


                         74.              When          asked         by     attorneys           for   OAG          whether             the       contemplated                  transaction             would


            constitute          a conflict            of   interest          (given       that       Bitfinex           and       Tether         are owned                and     operated          by the

                                                                                                                                                                          length."
            same       people),          counsel           characterized                the      impending              transaction               as "arm's                               without



            providing          justification               for     how       that      could         be the      case.


                         75.              At     that      meeting.           counsel          did     not       inform          OAG          of the       terms          or schedule            of any


            repayment             for    when           Bitfinex           planned        to draw            on the        Tether            funds.       nor       did     counsel         provide           any


            information             regarding              terms       for     repayment               of any        drawn            amounts.




                                                                                                     16 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                 17 of 23 NYSCEF: 04/25/2019




                        76.               Counsel's             disclosures              at the        February                 2I     meeting                raised       serious         questions            about


           the   viability         of     Bitfinex         as an ongoing                 concern.                the        possibility                that    Tether's            cash      reserves           would


           be dissipated             and         unrecoverable.              and       whether               Bitfinex                and     Tether            have       misled          their    clients



           (including          both        clients        of the        Bitfinex         trading            platform.                 and        holders         of tethers)              regarding            the


           matters      described                above.


                        77.               During       the      February            21       meeting.             OAG            asked            counsel           for     the      Respondents                to


           provide       more           information             about       the      circumstances                       surrounding                     the     loss      of funds          to Crypto

                                                                                   credit"
           Capital,      and        the     imminent            "line       of                     transaction                  to cover               Bitfinex's             losses.


                        78.               On      February         26.      2019,        OAG              sent        a letter        to counsel                for       Bitfinex         and     Tether



           seeking       the       following           material,           to be provided                        no     later        than        March          7, 2019:


                               •          Additional            information.                                           production                 of documents.                                          how       tethers
                                                                                             including                                                                             regarding
                                          are     issued     and        propagated                 into     the        market,              as well           as additional               information
                                                                        "demand"
                                          evidencing            the                            or purchase                      orders           for     tethers          that    counsel          for     Bitfinex
                                          and     Tether        indicated            underlie              the        creation             and     issuance             of blocks           of tether;


                               •          Production            in response               to OAG's                    subpoenas                                  for      documents               and
                                                                                                                                                 calling
                                          communications                    regarding               issuances/redemptions                                     of tether           in October             and
                                          November              2018:


                               •          Information             and      materials               relevant             to the         August-October                         2018        time     period.

                                          during   which              OAG          believed               that        approximately                      $400         million         in tethers          were
                                          "redeemed"
                                                                  via      Bitfinex;


                               •          A full      written         description              of.        and                 documentation                        and      information                 evidencing.
                                                                                                                      any
                                          the     events      concerning               the      loss        of approximately                             $850         million        of    Bitfinex            client
                                          funds      to Crypto             Capital;


                               •          Production            of documents                   and         information                                                     co-mingled              client        funds
                                                                                                                                           regarding             any
                                          that     were      placed         with       Crypto              Capital,             as well           as any         contracts            or other           similar
                                          documentation                  between             Bittinex                 and     Crypto             Capital;


                               •          Compensation                   structure           for     Bitfinex/Tether                         executives                 and       investors.




                                                                                                                  17




                                                                                                    17 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                 18 of 23 NYSCEF: 04/25/2019




                            79.            OAG's                letter        also      sought            specific          written         responses         to questions                concerning                the


           number           of New             York         traders            using          the    Bittinex              trading        platform          and    New           York      holders          of


           tethers.


                            80.            A copy               of the         letter         to counsel             for     the      Respondents.              dated        February          26.    2019.              is


           attached          hereto         as Exhibit                   J.


                            81.            On         March          4. 2019             counsel            for      Bitfinex           and     Tether       responded              to OAG·s               letter        with

                                                                                                                                                                  7."
           an email           stating,          "it    is not            possible             to get       this      information               by    March                Counsel           did      not     provide


           an alternative                production                 date         to OAG.


                            82.            On         March             I I, 2019.             Respondents                   made        a production             of documents                 to OAG               which



           primarily              consistent              of.     in the        words            of counsel                for     Respondents.             "tweets          by     Bittinex         and         blog

                                                            Tether,"
           posts       by     Bitfinex           and                             all     of which             were          already         in the       public       domain.             Nothing           was

                                                                                                                  credit"
           produced               conceming                 the     impending                    "line      of                      transaction.


                            83.            On         March              13, 2019.             OAG          again          sought        information              from       Bitfinex          and    Tether

                                                                                       credit"
            regarding             the    imminent                 "line        of                        transaction,              due     to growing             concern          that    responses                to

                                                                                                                                                                                                             credit"
            OAG        request           for    documents                     and       information                  were        being        withheld        until       after     the    "line      of


           transaction              closed.


                            84.            On         March              19, 2019,             Respondents                   made         a production             largely         consisting          of


            screenshots              and       picture            files        of previously-produced                                 materials.         none      of which              appeared           relevant


            or even          responsive                to OAG                 s requests,            most         especially              OAG        requests           concerning             the    imminent

                             credit"
            "line     of                    transaction.


                            85.            On         March             29.     2019,          OAG          received             a letter       from      counsel          for     Respondents                   which


                                                                                                                                         credit"
            disclosed.             for   the      first         time,         that      the      imminent             "line        of                  transaction            had       already       closed.              two


            days      before.            The      description                   of the         transaction                 differed         significantly             from        what     OAG         was          told




                                                                                                                           18




                                                                                                             18 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 1            Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                 19 of 23 NYSCEF: 04/25/2019




           just    weeks        earlier           in the          February              21.    2019           meeting.               and         included               new       information                   about           a


           previous.           undisclosed                    transfer         of $625              million             from         Tether's              reserves             to Bitfinex.                  As     set forth         in


           that    letter:



                        During            November                     2018,           Tether             transferred                    $625         million             held         in     its     account              at
                        Deltec          to        Bitfinex's               account             at     Deltec.                 Bitfinex.              in     turn,         caused            a total          of     $625
                        million           to        be        transferred               from         Bitfinex's                   account             at         Crypto          Capital             to     Tether's
                        account              at      Crypto              Capital.             through               a     ledger             entry          at      Crypto            Capital               crediting
                        Tether's             account               in the       amount              of $625              million             and      debiting                Bittinex             s account               by
                        a corresponding                           amount.               The         purpose              of       this      exchange                was         to allow              Bittinex             to
                        address           liquidity                issues        unrelated             to tethers.


                        In      or    about               late       December                  2018.           the        Companies                       and       their         counsel               developed
                        concems              about             the    availability               of some                of the           funds       at Crypto                 Capital.            totaling          over
                        $850          million.                     While          Crypto               Capital's                    principals                   have         represented                    that       the
                        unavailable                    funds             have        been           seized              or        otherwise                 restrained                by       governmental
                        authorities                  in        Poland.            Portugal.                and           the        United                States.          the        Companies                     grew
                        concerned                   that       Crypto          Capital           s principals                     may        be engaged                   in a fraud                . . .


                        Bitfinex             immediately                       undertook               negotiations                       with        Tether             on     an     agreement                    under
                        which          Tether              extended             a secured,                revolving                  line     of credit                 of up to $900                   million            on

                        commercially                          reasonable             tenns           (including                   a term         of three            years         and       an interest              rate
                        of      6.5%           in     outstanding                    loans          under           the         facility).            documented                      in     a loan             facility
                        negotiated                  between              the     two       companies                    at arm's              length             with      the       benefit          of     separate
                        counsel              and           approved               as       required                 by         each          company's                     corporate                 governance
                        processes.                   Under            this      transaction,                  the        line       of      credit          is secured               by      a share              charge
                        over         60.000,000                   iFinex         Inc.      shares          owned               by     DigFinex.                   which         DigFinex                agreed          not
                        to otherwise                     encumber.                That         transaction                   closed           on     or about                 March          19. 20I9.                The
                        total        accessed                 under       the     loan         facility            as of today's                   date          is equal          to $700              million.


                         On       March              27.         2019,          Bitfinex             and           Tether            initiated              a transaction                    debiting                $625
                         million          previously                  credited            to Tether's                    account             at Crypto                  Capital.            and      transferring
                        those         funds              to      Bitfinex's             account               at     Crypto              Capital.                This      transaction                    was       made
                         because             the      prior          exchange             of assets                was        converted                   into     a line        of credit             secured             by
                         the     DigFinex                  shares.


                         86.              The         transaction                documents                  were             signed          on behalf               of       Bitfinex            and       Tether          by the


            same     two       individuals.                      Those         two       individuals                 are also               directors              and      owners            of      Digfinex.             Billinex


            and    Tether.




                                                                                                                             19




                                                                                                            19 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                  INDEX NO. 450545/2019
NYSCEF DOC. NO. 1           Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                                20 of 23 NYSCEF: 04/25/2019




                         87.               According              to counsel              for         Bitfinex          and      Tether,        and      confirmed                 by transaction

                                                          "securing"                                             credit"
           documents,                the     shares                                the        "line      of                      are shares        of        iFinex       that      are owned               by


           Digfinex.


                         88.               Digfinex             is owned           and         operated            by      the    same       individuals               that        own      and     operate


           Bitfinex         and       Tether.


                         89.               A relevant             excerpt          of the             iFinex       and        Digfinex          corporate              registration              documents              in


           the    British        Virgin           islands.        specifically                  the      Register           of    Directors            for    Digfinex              and     iFinex.           and


           provided          to OAG               by    Respondents.                 is attached                  hereto         as Exhibit            K.


                         90.               Relevant             excerpts          of written               resolutions              of the       loan        agreement               for    Digfinex             and


            iFinex.      including             signature             pages.        dated              March         15. 2019.            and     provided              to OAG              by    Respondents.


           are attached              hereto        as Exhibit              L.


                         91.               Relevant             excerpts          of a Facility                  Agreement.                including            the     signature               pages,        dated


            March        19. 2019.            and        provided          to OAG                by      Respondents.                 are attached                hereto           as Exhibit            M.


                         92.               OAG          believes        that       neither              the      November             2019,       $625          million            transfer        of Tether

                                                                                                credit"
            reserves.          nor     the    $900         million         "line         of                       on Tether's              reserves           have       been        disclosed           to


            investors.


                         93.               Respondents                have         only         produced                limited      relevant            information                 regarding           the        facts

                                                                                                                                                                              credit"
            and     circumstances                  of the        $625       million             transfer           and      the    subsequent                 "line     of                      transaction.


            OAG's           Reauested                  Relief


                         94.               OAG's           ongoing              investigation                    seeks      to determine.                among           other        things,         the     extent


            to which           New         York        investors           are exposed                   to ongoing               fraud        being         carried         out     by     Bitfinex          and


            Tether.




                                                                                                                    20




                                                                                                         20 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 1        Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                             21 of 23 NYSCEF: 04/25/2019




                       95.           The       Proposed          Order         accompanying                    this     application                  requires         production               of the



           following            documents         and      information:


                                i.   All    documents             and       information               requested             in the        Subpoenas               issued            by the       Attorney
                                     General           to Respondents               dated         November                  27.     2018:


                             ii.     All    documents             and       information               required           by the           Attorney             General           in a letter          to
                                     Respondents               dated        February            26.     2019:


                         iii.        All    documents             concerning                Bitfinex           users.       accounts,                clients      ,or customers                  that
                                     reside       or are       believed         to reside,            do     business,            or are         believed             to do business.                 in
                                     New        York;


                         iv.         All    documents             concerning              holders            of tether            that     reside.        or are         believed            to reside.
                                     in New           York;


                             v.      AII    documents             and       communications                      concerning                 any       business           relationship                with

                                     any       New      York-based,              or New           York         licensed,            company.               in whatever                 regard:


                        vi.          All    documents             and       communications                      regarding                any     transaction.              of whatever

                                     nature,          to loan,     extend         credit,        encumber.               pledge.           or make              any     other         claim,        of any

                                     variety          or description.             on the         U.S.      dollar        reserves              underlying               tethers.        to Bitfinex
                                     or any       other       entity;


                       vii.          All       documents          and       communications                      regarding                any     transaction.              of whatever

                                     nature,          to purchase.           borrow.            disperse,          or loan          tethers           to or from              third     parties.

                                      including          between           Tether        and      Bitfinex.             wherever               located;


                       viii.          All      documents          evidencing              all     requests,            orders.           or demands               for     U.S.        dollar
                                      withdrawals              from      the     Bitfinex          trading            platform.            including             the     amount           requested,
                                     date       the    request        was      received.          date       the      request            was     fulfilled.            date     the     request            was
                                      cancelled.          and     status        of still-pending                 requests.               since       January           2018:


                       ix.            All      documents          evidencing              each         order       or request              for       purchase.            issuance.            or
                                      redemption              of tethers         since       January            l. 2017.           and         which       include            the     date     of the
                                      order/request.             the     date     on which              it was         executed.               the     amount           of tether

                                      purchased/issued/redeemed,                                the     name          and    wallet            address          of the

                                      purchasing/ordering/requesting                                   person          or entity.           date       any      such
                                      purchase/order/request                        was      cancelled.               and     status           of any        still-pending
                                      purchases/orders/requests;


                       x.             A current           accounting            of all       Bitfinex           and      Tether           corporate,             banking.             trading.          and
                                      client      accounts,           including           but     not      limited          to those            holding          U.S.      or foreign

                                      currency,          or virtual         currency,             wherever              located:




                                                                                                        21




                                                                                             21 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 1          Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                               22 of 23 NYSCEF: 04/25/2019




                         xi.              Identification                   of all       New        York         and       United          States        customers             of    Bitfinex           whose
                                          funds         were         provided            to Crypto               Capital           and     the     amount           of any         such       outstanding
                                          funds;


                                          Respondents'
                         xii.                                              tax    filings          for   the        years      2017        and         2018;


                         xiii.            A report,             no less          often         than      weekly.            with      supporting               documents                and
                                          communications.                         evidencing                  any     issuances             or redemptions                   of tethers          to or from
                                          Tether          or    Bitfinex,            which            shall      include           identification                of the       purchaser              or redeemer
                                          of tether.            the     amount            of tethers             purchased               or redeemed.                  how       long     the        purchase          or
                                          redemption                  request           took       to fulfill.         the     wallet           address          the    tethers         were      sent       to/came

                                          from,         and      how        the     tethers           were       paid        for/paid           out:


                         xiv.             Identification                   of all       Eligible          Contract            Participants                ("ECPs")              controlled            by     U.S.
                                          persons             trading.           past     or present.               on the         Bittinex            trading         platform          or invested              in
                                          tether:


                         xv.              All      documents                and      communications                          concerning                 any    decision            to permit           any     ECP
                                          to trade            on the        Bittinex            platform             or to invest               in tether.         including.             but    not       limited

                                          to,     all    copies          of any          ECP        certification              and        evidence             provided            to Respondents                    by
                                          ECPs;          and


                         xvi.             All      other        documents                that       may         be requested                by the        Attorney            General           or a
                                          designated                 assistant           during          the     course        of this           investigation.


                         96.              OAG           does         not    seek        to enjoin              or interfere              with     the orderly              operation            of     Bitfinex           or


           Tether's            legitimate           businesses,                  if any.        including             orders         by      legitimate           traders          on the       Bitfinex


           platform,             or legitimate                tether        holders.           to redeem              their        tethers        for    dollars.            Indeed.          protecting


            legitimate            traders        using         the      Bitfinex           platform.             and        legitimate            holders          of tether.           primarily            those



            residing        in New              York,         is why         a preliminary                    injunction            is necessary                 now       to preserve            the      status


           quo     pending           the        completion                 of OAG's              investigation.


                         97.                However,               OAG           does       seek         to enjoin            Respondents                 from         taking       any       further        action


            to access.           loan,      extend            credit,       encumber.                 pledge,          or make             any     other         similar        transfer         or claim


            between            Bitfinex          and      Tether           in order            to preserve              the status              quo     and      protect         the     interests          of New


            York       tether       holders             and     Bitfinex            clients.




                                                                                                                     22




                                                                                                         22 of 23
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                INDEX NO. 450545/2019
NYSCEF DOC. NO. 1         Case 1:19-cv-09236 Document 1-2 Filed 10/06/19 PageRECEIVED
                                                                              23 of 23 NYSCEF: 04/25/2019




                        98.              Because         of the       potential        for   Respondents        to immediately            initiate     a further        loan.


           line     of credit,          transfer       additional           funds      if given    advance      notice      of the    Proposed         Order,      or take


           other      steps      that     may        jeopardize         the     interests     of   investors.     Respondents          have      not    been    given


           notice      of this      application.


                        99.              No     previous          application          for   the   relief   requested        in the   Proposed         Order    has been


           made       by OAG             to this       or any       other     court.




           Dated:       April      24,        2019
                        New        York.           New     York




                                                                                                                         Brian   M.   W   litehurst




                                                                                                    23




                                                                                             23 of 23
